Title: To Alexander Hamilton from Tobias Lear, 19 August 179[3]
From: Lear, Tobias
To: Hamilton, Alexander



United States Augt. 19. 179[3].

By the President’s command T. Lear has the honor to transmit to The Secretary of the Treasury the final report of the Commissioners for settling the accounts between the United States and the individual States, together with the Letter accompanying the same from them to the President.
T. Lear is moreover directed by the President to observe to the Secretary, that the enclosed report was left at the President’s house during his late visit to Virginia, and therefore did not get to his hands ’till the 11. of July; it was then sent to the office of the Secretary of State to be there deposited & copies thereof prepared to be laid before Congress at their meeting. There being nothing express in any law respecting this subject as to the place where the report should be lodged—the implication to that effect was not particularly noticed, until the matter was mentioned to the President by the Secretary of the Treasury. The report was then sent for from the office of the Secy. of State, but it having been put away by Mr. Taylor, the principal Clerk, who was then gone to New York, it could not be found until his return this day.
The President has thought it proper that these circumstances should be noted to account for the delay in depositing the Report; but he presumes that no inconvenience will arise therefrom, as the doings upon it may take effect in course from its’ date.

Tobias Lear.S. P. U. S.

